DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s response for and amendments to Application #16/452,642, filed on 02/26/2021.
Claims 1-20 are pending and have been examined.


Claim Rejections–35 USC §112

The following is a quotation of35 U.S.C. 112(b): (FP 7.30.02)
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA 35 U.S.C. 112,second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 12-14, and 18-20 are rejected under35 U.S.C. 112(b)or pre-AIA  35 U.S.C. 112, second paragraph, for failing to further limit the claims from which they depend.  

The claims include a second notification that either alerts the user that an offer will expire when they leave the boundary, that presents a modification to the offer, or that includes an offer for a reduced discount.  But, the claims as amended now recite that the second notification occurs responsive to invalidating the offer.  Therefore, if the offer is already invalidated, then the further steps of these dependent claims could not occur, as the offer 

Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 


	
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4, 6-7, 10-13, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, et al., Patent No. 9,648,056 B1 in view of Owen, et al., Pre-Grant Publication No. 2014/0149202 A1 and in further view of Shirakawa, et al., Pre-Grant Publication No. 2012/0088523 A1.
Regarding Claims 1, 10, and 16, Kim teaches:
A method (medium)(system)… comprising:
determining, by one or more computer processors, a mobile device of a user is within a pre-defined physical boundary (see Column 2, lines 3-16 and Column 3, lines 4-28)
responsive to determining the mobile device resides in the pre-defined physical boundary, determining, by the one or more computer processors, a first notification of an offer corresponding to the pre-defined physical boundary (see Column 3, lines 29-49, Column 5, lines 17-35, and Column 9, lines 1-12)
sending, by the one or more computer processors, the first notification of the offer to the mobile device (see Column 3, lines 29-49, Column 5, lines 17-35, and Column 9, lines 1-12)
determining, by the one or more computer processors, whether the user of the mobile device moved outside of the pre-defined physical boundary (see Column 4, lines 9-15 and Column 9, lines 4-12)
responsive to determining the mobile device moved outside of the predefined physical boundary, invalidating, by the one or more computer processors, the offer (see Column 4, lines 9-15 and Column 9, lines 4-12)
Kim, however, does not appear to specify:
determining…the mobile device resides in the pre-defined physical boundary for a pre-defined period of time
responsive to determining the mobile device resides in the pre-defined physical boundary for the pre-defined period of time, determining a first notification of an offer…
Owens teaches:
determining…the mobile device resides in the pre-defined physical boundary for a pre-defined period of time and responsive to determining the mobile device resides in the pre-defined physical boundary for the pre-defined period of time, determining a first notification of an offer… (see Abstract, Figures 3, 5, and 6C, and [0047]-[0048] in which a mobile user dwells in a pre-defined boundary associated with a retail location for at least a pre-defined threshold amount of time and that triggers the sending of a targeted offer)
It would be obvious to one of ordinary skill in the art to combine Owen with Kim because Kim already teaches users receiving location-based offers with specific merchant-specified parameters and a time frame parameter would allow for effective advertising for products and services by determining a greater likelihood of interest based on time spent there. 
Kim and Owen, however, does not appear to specify:
sending, by the one or more computer processors, a second notification to the mobile device
Shirakawa teaches:
sending, by the one or more computer processors, a second notification to the mobile device (see Figures 2 and 6, [0094]-[0097], and [0255]-[0256] in which the physical boundary in which the offer can be redeemed is within a retail boundary, and when the user comes within a threshold radius of the store and the offer is 
It would be obvious to one of ordinary skill in the art to combine Shirakawa with Kim and Owen because Kim already teaches users receiving location-based offers with location-based expirations, and reminding a user of a valid and unused location-based offer through a notification would allow the user to take advantage of the offer and not forget during a time when they are in the area. 
Kim, Owen, and Shirakawa, however, does not appear to specify:
responsive to invalidating the offer, sending…a second notification to the mobile device
Kim does, however, teach ending a notification of an offer when a user enters a predetermined boundary, as in Column 3, lines 29-49, Column 5, lines 17-35, and Column 9, lines 1-12 and also clearly teaches offers expiring/being invalidated once the user moves back outside the boundary, as in Column 4, lines 9-15 and Column 9, lines 4-12.  Additionally, Kim teaches a notification that the offer is only valid while the user is in the boundary.  Further, Shirakawa teaches notifying a user of an expired offer triggered by when the user moves into a boundary, as in Figure 8 and [0111]-[0113].  
Therefore, it would be obvious to one of ordinary skill in the art to combine responsive to invalidating the offer, sending…a second notification to the mobile device because Kim already teaches notifying the user of an offer relative to their location in our out of the boundary,  notifying them that the offers is only valid while they are in the boundary, and also clearly invalidates offers when a user leaves the boundary, but simply does not teach notifying them of the invalidation, and modifying Kim with the teachings of Shirakawa would allow for second notifications of expiration of the offer, and notifying the user of expiration when the user has left the boundary would notify them that they missed the 


Regarding Claims 2, 11, and 17, the combination of Kim, Owen, and Shirakawa teaches:
the method of claim 1…
Shirakawa further teaches:
responsive to sending the first notification of the offer to the mobile device, determining, by the one or more computer processors, the user of the mobile device is within a pre-defined threshold distance of the pre-defined physical boundary and determining, by the one or more computer processors, the offer is not redeemed (see Figures 2 and 6, [0094]-[0097], and [0255]-[0256] in which the physical boundary in which the offer can be redeemed is within a retail boundary, and when the user comes within a threshold radius of the store and the offer is still available and has not already been redeemed, a second notification is sent in which the user is alerted that they are near the store, and the offer is still valid)
It would be obvious to one of ordinary skill in the art to combine Shirakawa with Kim and Owen because Kim already teaches users receiving location-based offers with location-based expirations, and reminding a user of a valid and unused location-based offer would allow the user to take advantage of the offer and not forget during a time when they are in the area. 

Regarding Claims 3, 12, and 18, the combination of Kim, Owen, and Shirakawa 
the method of claim 2…
Kim further teaches:
 wherein the second notification alerts the user that the offer expires when the user leaves the pre-defined physical boundary (see at least Figure 4 in which the offers for free use indicate that the free offer is only valid while the user is physically detected to be at the actual store; the Examiner notes that Sirakawa has already been taught to teach a second notification, so Kim is being used here only to meet the part of the limitation having to do with the offer expiration condition)


Regarding Claims 4, 13, and 19, the combination of Kim, Owen, and Shirakawa teaches:
the method of claim 2…
Kim further teaches:
wherein the second notification presents a modification to the offer such that the offer remains valid after the user leaves the pre-defined physical boundary (see Column 4, lines 13-15 and Column 9, lines 1-12 the Examiner notes that Sirakawa has already been taught to teach a second notification, so Kim is being used here only to meet the part of the limitation having to do with the offer expiration condition)


Regarding Claims 6 and 15, the combination of Kim, Owen, and Shirakawa teaches:
the method of claim 1…
Kim further teaches:
wherein the pre-defined physical boundary is defined by at least one of a location within a radius of a specific distance of one or more transceiver devices that transmit a beacon signal in a venue and GPS coordinates (see Column 1, lines 55-61, Column 4, lines 43-50, Column 5, lines 1-3, and Column 7, lines 24-26)

Regarding Claim 7, the combination of Kim, Owen, and Shirakawa teaches:
the method of claim 1
Shirakawa further teaches:
wherein the offer is for a purchase of a physical product sold in the pre-defined physical boundary (see at least Figures 35-36 and [0371]-[0377] in which the offer sent to the user is for a physical product such as a shirt sold in the store whose boundary is being used)
It would be obvious to one of ordinary skill in the art to combine Shirakawa with Kim and Owen because Kim already teaches users receiving location-based offers with location-based expirations, and the offer for a purchase of a physical product would allow for the merchant to advertise their physical inventory, which the user might not otherwise be aware of or the merchant would like to sell, making the opportunity advantageous to the merchant. 

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, et al., Patent No. 9,648,056 B1 in view of Owen, et al., Pre-Grant Publication No. 2014/0149202 A1 and in further view of Shirakawa, et al., Pre-Grant Publication No. 2012/0088523 A1 and in further view of Roberts, et al., Pre-Grant Publication No. 2005/0209921 A1.
Regarding Claims 5, 14, and 20, the combination of Kim, Owen, and Shirakawa teaches:
the method of claim 1…
Kim, Owen, and Shirakawa, however, does not appear to specify:
wherein the second notification includes an offer for a reduced discount after the user leaves the pre-defined physical boundary
Roberts teaches:
wherein the second notification includes an offer for a reduced discount after the user leaves the pre-defined physical boundary (see [0131] in which different discount amounts are given to the user offer at different radius distances from the retail location) 
It would be obvious to one of ordinary skill in the art to combine Roberts with Kim, Owen, and Shirakawa because Kim already teaches users receiving location-based offers based on being a specific distance from the store, and making the amount of discount dependent on how large a distance from the boundary would allow for incentivizing to greater or lesser degrees depending on distance.


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, et al., Patent No. 9,648,056 B1 in view of Owen, et al., Pre-Grant Publication No. 2014/0149202 A1 and in further view of Shirakawa, et al., Pre-Grant Publication No. 2012/0088523 A1 and in further view of Zilkha, Pre-Grant Publication No. 2014/0180817 A1.
Regarding Claim 8, the combination of Kim, Owen, and Shirakawa teaches:
the method of claim 1
Kim, Owen, and Shirakawa, however, does not appear to specify:
wherein the offer is based on a history of purchases the user made within the pre-defined physical boundary
Zilkha teaches:
wherein the offer is based on a history of purchases the user made within the pre-defined physical boundary (see [0093]-[0095] in which the user history of offer interaction and offer use as well as other actions within the boundary are used to rank and select current candidate offers for the geographic boundary the user is approaching or in)
It would be obvious to one of ordinary skill in the art to combine Zilkha with Kim, Owen, and Shirakawa because Kim already teaches users receiving location-based offers that include purchase of products, and using purchase history would allow for relevant offers to be sent to the user.  


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim, et al., Patent No. 9,648,056 B1 in view of Owen, et al., Pre-Grant Publication No. 2014/0149202 A1 and in further view of Shirakawa, et al., Pre-Grant Publication No. 2012/0088523 A1 and in further view of Margalit, Pre-Grant Publication No. 2013/0284806 A1.
Regarding Claim 9, the combination of Kim, Owen, and Shirakawa teaches:
the method of claim 1
Kim, Owen, and Shirakawa, however, does not appear to specify:
responsive to sending a first notification of the offer to the mobile device, determining…the user redeemed the offer, wherein determining the user redeemed the offer further comprises determining…a physical product was removed from a shelf and the physical product was not returned to the shelf within a pre-defined duration of time
Margalit teaches:
responsive to sending a first notification of the offer to the mobile device, determining…the user redeemed the offer, wherein determining the user redeemed the offer further comprises determining…a physical product was removed from a shelf and the physical product was not returned to the shelf within a pre-defined duration of time (see Abstract, [0015], [0051]-[0052], and [0062])
It would be obvious to one of ordinary skill in the art to combine Margalit with Kim, Owen, and Shirakawa because Shirakawa already teaches users purchasing a product at a store location and receiving a mobile offer to be applied, and allowing the user to use the offer by simply removing a product from the shelf and an automatic purchaser being facilitated would allow for easy purchase and use of the offer by the user without the need to engage in a checkout process.   


Response to Arguments
Regarding the rejections based on 35 USC 103
The arguments, which are directed to the claims as amended, have been considered, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Shnitzer, et al. Pre-Grant Publication No. 2017/0034659 A1- see [0217]-[0218] in which the mobile user has received a promotion for a specific promotion area, and when they leave the promotion area, they receive a notification that their promotion is no longer valid
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682